Justice ALBIN
delivered the opinion of the Court.
The police responded to an unverified 9-1-1 call reporting “a domestic dispute possibly involving a handgun” at a Carteret residence. Outside her apartment, Kamilah Richardson told the police that there was no problem in her home and that her eleven-year-old son was inside alone. Against her will, the police entered the apartment to assure the safety of the young boy. The police found him unharmed, without any visible injuries or signs of distress and no indication of a domestic disturbance inside the apartment. The police removed defendant Shareef Edmonds from an adjoining room, where he was watching television, and frisked him. Without evidence to corroborate the earlier domestic-violence report and without first securing a warrant, the police searched the area where defendant had been seated. A handgun was found under a pillow. Defendant, who was charged with the unlawful possession of the gun, claimed that the warrantless search yielding the weapon was unconstitutional.
The trial court agreed, determining that the search of the home without a warrant was objectively unreasonable and could not be justified by either the emergency-aid or community-caretaking exception to the constitutional warrant requirement. The court suppressed the gun, and the Appellate Division affirmed.
We now hold that sufficient credible evidence in the record supports the trial court’s ruling. The search of a home without a warrant is presumptively unreasonable. Once the police deter*122mined that there was inadequate evidence to corroborate the report of domestic violence, and the parties’ safety was not an issue, there was no objectively reasonable basis to conduct a search under either the community-caretaking or emergency-aid doctrine. At that point, to conduct a search of Ms. Richardson’s home, the police had to apply for a warrant based on probable cause.
I.
A.
Defendant Shareef Edmonds was charged in separate indictments with second-degree unlawful possession of a .38 caliber handgun, N.J.S.A. 2C:39-5(b), and second-degree possession of the same handgun by a person previously convicted of a crime, N.J.S.A. 2C:39-7(b). Defendant moved to suppress the gun, claiming that it was seized during an unconstitutional search of the apartment where he had been visiting.
The Honorable. Frederick P. De Vesa, P.J.Cr., conducted a suppression hearing. The State and defendant agreed that the facts were not in dispute and stipulated to the factual recitation in the report of Carteret Police Officer Marcus Rosario. No witnesses were called at the hearing. The evidence of record reveals the following.
Shortly before 1:00 a.m. on January 16, 2008, the Roselle Park Police Department received a 9-1-1 call from a person who identified himself as “John Smith.”1 He stated, “I’m calling for my sister. I believe that her boyfriend is beating her up and he *123got a gun.” “Smith” gave his sister’s name as Kamilah Richardson and her address as 22 Mary Street in Carteret. He claimed to have no telephone number where he could be contacted, and ended the conversation saying, “My brother-in-law is picking me up. I’m on my way out there now.”2 The record does not indicate that “Smith” ever arrived at the scene.
At 12:54 a.m., Carteret Police Officer Marcus Rosario and three other officers were dispatched “to 22 Mary Street 2nd floor to investigate a domestic dispute possibly involving a handgun.” Officer Rosario’s report notes that the “third party caller” made a report to the Roselle Park Police Department and claimed to be “John Smith[,] the victim’s brother.”
On their arrival, the officers were met by Ms. Richardson at the downstairs door. She told the officers “that there was no problem at the residence” and refused to give consent to their entering her apartment. The officers were apparently insistent on entering her home, and she became “noticeably agitated,” repeatedly stating that she did not want the police in her apartment and “that there was no problem.” In response to a question from Officer Rosario, Ms. Richardson claimed that only her eleven-year-old son, Elijah, was in the apartment. The officers advised Ms. Richardson that they “were going to check her residence for any other possible occupants,” even though she was blocking their way. Ms. Richardson started walking upstairs, saying that she wanted to talk to her son before the police entered. She was advised that “due to the nature of the call” the police would have to enter the apartment first. Officer Rosario, who proceeded up the stairs with two other officers, discovered that the door was locked. Again, Ms. Richardson denied that anyone other than her son was in the apartment. Elijah was told to unlock the door, and he did so.
*124When Officer Rosario stepped into the residence, Elijah was standing in the living room. At that time, Officer Rosario observed a television playing in a room to his left. With his gun drawn, he entered that room and observed a person known to him as Shareef Edmonds. Defendant “was sitting in a chair in front of the television,” and to his left a mattress was on the floor. Officer Rosario ordered defendant “to stand up, put his hands up, and exit the room.” Defendant was patted down for weapons, but none were found. Two officers then stood by defendant as Officer Rosario returned to the adjacent room and searched the “immediate area” where defendant had been watching television. Under a pillow lying on the mattress, Officer Rosario discovered a loaded .38 caliber revolver. Officer Rosario secured the weapon, stepped back into the living room, and asked who owned the gun. Defendant immediately replied, “[Ijt’s mine.” Defendant then was arrested for unlawful possession of the weapon.
While still at the apartment, Ms. Richardson explained that she had been having ongoing problems with her ex-boyfriend, G.S. According to Ms. Richardson, just a day earlier, G.S. had left a telephone message threatening to kill both her and her son. She insisted that defendant had not engaged in any act of domestic violence. Ms. Richardson was arrested for obstruction of justice.3
B.
Based on the record, Judge De Vesa determined that: the officers had a duty to go to the Richardson residence in response to the 9-1-1 call repoi'ting possible domestic violence; the officers were not required to accept Ms. Richardson’s representation that there was “no problem” at the residence; and the officers acted reasonably by further investigating and entering the apartment to ensure the safety of eleven-year-old Elijah. However, viewing the *125“totality of the circumstances,” Judge De Vesa determined that the warrantless search of the room where Officer Rosario found the gun exceeded the permissible scope of the emergency-aid doctrine as discussed in State v. Frankel, 179 N.J. 586, 598, 847 A.2d 561, cert. denied, 543 U.S. 876, 125 S.Ct. 108, 160 L.Ed.2d 128 (2004). He came to that conclusion for a number of reasons.
After Elijah opened the apartment door, the officers did not report that the boy appeared injured or in distress in any way. Nothing in the police report suggests that the officers questioned Elijah before defendant was secured, led from the other room, and patted down. The frisk of defendant yielded no weapons. Additionally, “there was no demonstrable evidence of ... domestic violence” inside the apartment. Thus, the objective evidence “began to dispel the existence of an emergency.”
Judge De Vesa observed that before conducting a search of the apartment, if the officers had “further concerns they could [have] simply escorted Mrs. Richardson or the boy[] outside from the home and questioned them.” Judge De Vesa also considered it significant that the 9-1-1 operator “made no attempt to ... corroborate the nature of call” that led to the dispatch of the officers to the Richardson residence and that the officers never asked Ms. Richardson if she had a brother named “John Smith.” To Judge De Vesa’s mind, “a certain level of diligence” is required before searching a home without a warrant.
Judge De Vesa acknowledged that the officers had acted “reasonably up to a point.” However, after the frisk of defendant failed to uncover a weapon, and without corroborative evidence of domestic violence, Judge De Vesa ruled that the officers could not “reasonably conclude that there was an emergency that required them to search the home” without a warrant. That was so because Ms. Richardson and her son could have been moved to another location for their protection while the police attempted to secure a warrant. Viewing the totality of the circumstances, Judge De Vesa concluded that the police were “looking for evidence” of a crime after defendant was frisked and secured. *126Because the police were acting outside of the scope of the emergency-aid doctrine, Judge De Vesa ordered the suppression of the gun.
C.
The Appellate Division granted leave to appeal and, in an unpublished opinion, concurred with Judge De Vesa’s “conclusion that the search was not justified under the emergency aid doctrine.” The panel, however, remanded to the trial court to consider whether the warrantless search was permissible under the community-earetaking doctrine outlined in State v. Bogan, 200 N.J. 61, 975 A.2d 377 (2009), which was decided after the court rendered its decision. The panel noted that “[o]n remand, the trial court, in its discretion, may reopen the record for testimony.”
D.
On remand, the State did not seek to expand the record by offering testimony. Judge De Vesa therefore decided the legal issue based on the stipulated record. He concluded that the police officers — responding to an unverified telephone call — fulfilled their community-earetaking function after they were assured by Ms. Richardson that there was no domestic-violence problem, after they observed that she and her son had no discernible injuries and that her son was not in distress, and after seeing for themselves that defendant did not “appear to be engaged in any unlawful activity.” According to Judge De Vesa, the officers “exceeded the scope of their community caretaking duties” when they conducted a warrantless search designed “to uncover evidence of criminality” rather than “to promote the safety of [Ms. Richardson] or her son.” He did not find the present facts comparable to Bogan, in which a limited entry into a residence to ensure the safety of a young child was justified under the community-caretaking doctrine. Thus, the gun remained suppressed.
*127E.
The Appellate Division, after granting leave to appeal, affirmed again in an unpublished opinion. The panel agreed that Bogan was not on point. It found that “Judge De Vesa’s factual findings were based on the evidence presented to him and inferences reasonably drawn from that evidence.” It concluded that “[i]f the police believed that they had probable cause to search the apartment, they had the option of applying for a search warrant, either in person or by telephone.”
We granted the State’s motion for leave to appeal. State v. Edmonds, 206 N.J. 70, 18 A.3d 1032 (2011). We also granted the motions of the Attorney General and the Association of Criminal Defense Lawyers of New Jersey (ACDL) to participate as amici curiae.
II.
The State argues that both the emergency-aid and the community-earetaking doctrines broadly empower the police to enter a dwelling without a warrant: “The emergency aid doctrine permits police officers to enter a residence after receiving a 9-1-1 call” and “[t]he community caretaking doctrine authorizes police officers to enter a residence unbidden to perform a ‘clear community caretak[ing] responsibility----’” (Quoting Bogan, supra, 200 N.J. at 77, 975 A.2d 377). According to the State, three primary factors gave the police authority “to conduct a reasonable but limited in scope search for a gun” while in the apartment: the 9-1-1 call reporting domestic violence; Ms. Richardson’s effort to block the officers from entering her residence; and her untruthful statement that only her son was there. The State insists that “there was no evidence to support the trial court’s finding that [Officer] Rosario was in an evidence-gathering mode.” Thus, “exigent circumstances still required the police to perform their caretaker role to protect [Ms. Richardson], Elijah and themselves from firearms.” Amicus Attorney General similarly argues that the limited search of the apartment for weapons was reasonable *128and therefore calls for the reversal of the Appellate Division decision.
In response, defendant basically restates the reasons given by the trial court for rejecting the emergency-aid and eommunitycaretaking doctrines as justifications for the warrantless search of the apartment. Defendant emphasizes several facts to refute the suggestion that there was an ongoing emergency and to reinforce the court’s conclusion that the search of the apartment had turned into a criminal investigation: Ms. Richardson’s denial that there was a domestic-violence problem; no objective signs of a disturbance inside the residence; and no diseernable injuries to anyone. Amicus ACDL similarly maintains that the search was not justified. The ACDL submits that when the police searched the room, there was no longer an emergency-aid purpose as Ms. Richardson, the boy, and defendant were all separated and secured. The ACDL likewise maintains that a warrantless search of a home is not justified under the guise of the emergency-aid and communitycaretaking doctrines absent some form of real and imminent danger. Although the ACDL does not dispute the right of the police to enter the apartment in this case, it submits that the police cannot use those doctrines as “a pretext to conduct a warrantless search when they do not otherwise have probable cause to do so.”
III.
The State bears the burden of proving by a preponderance of the evidence the validity of a warrantless search. State v. Wilson, 178 N.J. 7, 12-13, 833 A.2d 1087 (2003).4 The suppression motion was decided on a stipulated record. The facts are not in *129dispute. The issue, therefore, is whether the trial judge properly concluded that the State did not carry its burden in proving the constitutionality of the warrantless search.
IV.
The Fourth Amendment of the United States Constitution and Article I, Paragraph 7 of the New Jersey Constitution, in virtually identical language, guarantee “[t]he right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures ... and no Warrants shall issue, but upon probable cause.” U.S. Const, amend. IV; see also N.J. Const. art. I, U 7. Historically, federal and state courts have “applied a more stringent standard of the Fourth Amendment to searches of a residential dwelling.” State v. Bruzzese, 94 N.J. 210, 217, 463 A.2d 320 (1983), cert. denied, 465 U.S. 1030, 104 S.Ct. 1295, 79 L.Ed.2d 695 (1984). That is so because “[t]he sanctity of one’s home is among our most cherished rights.” Frankel, supra, 179 N.J. at 611, 847 A.2d 561; see also State v. Evers, 175 N.J. 355, 384, 815 A.2d 432 (2003) (“The privacy interests of the home are entitled to the highest degree of respect and protection in the framework of our constitutional system....”). Indeed, “[t]he very core of the Fourth Amendment and Article 1, Paragraph 7 protects the right of the people to be safe within the walls of their homes, free from governmental intrusion.” Frankel, supra, 179 N.J. at 611, 847 A.2d 561; see also Bogan, supra, 200 N.J. at 72, 975 A.2d 377 (“Deterring unreasonable governmental intrusion into a person’s home is one of the chief goals of the Fourth Amendment and Article I, Paragraph 7.”).
Our constitutional jurisprudence expresses a clear preference for government officials to obtain a warrant issued by a neutral and detached judicial officer before executing a search. Frankel, supra, 179 N.J. at 597-98, 847 A.2d 561. Thus, “[w]arrantless searches, particularly in a home, are presumptively unreasonable” and “must be subjected to particularly careful scrutiny.” State v. Bolte, 115 N.J. 579, 583, 585, 560 A.2d 644 (1989). *130Because a warrantless search is presumptively invalid, the State must establish that such a search was justified by one of the “ ‘few specifically established and well-delineated exceptions’ to the warrant requirement.” Frankel, supra, 179 N.J. at 598, 847 A.2d 561 (quoting Mincey v. Arizona, 437 U.S. 385, 390, 98 S.Ct. 2408, 2412, 57 L.Ed.2d 290, 298-99 (1978)).
In this case, the State invokes two of those exceptions to justify the warrantless search of Ms. Richardson’s apartment — the emergency-aid and eommunity-caretaking doctrines. Keeping in mind “the careful scrutiny” that must be given to a warrantless search of a home, we turn first to see whether the actions of the police were justified under the emergency-aid doctrine.
V.
A.
“The emergency aid doctrine is derived from the commonsense understanding that exigent circumstances may require public safety officials, such as the police, firefighters, or paramedics, to enter a dwelling without a warrant for the purpose of protecting or preserving life, or preventing serious injury.” Ibid. Thus, “a warrant is not required to break down a door to enter a burning home to rescue occupants or extinguish a fire, to prevent a shooting or to bring emergency aid to an injured person.” Id. at 600, 847 A.2d 561 (quoting Wayne v. United States, 318 F.2d 205, 212 (D.C.Cir.) (internal quotation marks omitted), cert. denied, 375 U.S. 860, 84 S.Ct. 125, 11 L.Ed.2d 86 (1963)). In such cases, “[t]he need to protect or preserve life or avoid serious injury is justification for what would be otherwise illegal absent an exigency or emergency.” Ibid, (quoting Wayne, supra, 318 F.2d at 212) (internal quotation marks omitted); see also State v. Garbin, 325 N.J.Super. 521, 524-27, 739 A.2d 1016 (App.Div.1999) (upholding police officer’s warrantless entry of garage from which smoke was coming after report of fire), certif. denied, 164 N.J. 560, 753 A.2d 1153 (2000).
*131In State v. Frankel, we employed a three-part test for determining whether a warrantless search is justified by the emergency-aid doctrine. See Frankel, supra, 179 N.J. at 600, 847 A.2d 561; see also State v. Cassidy, 179 N.J. 150, 161, 163, 843 A.2d 1132 (2004). Under this test,
the public safety official must have an objectively reasonable basis to believe that an emergency requires that he provide immediate assistance to protect or preserve life, or prevent serious injury;
121 his primary motivation for entry into the home must be to render assistance, not to find and seize evidence; and
there must be a reasonable nexus between the emergency and the area or places to be searched.
[Frankel, supra, 179 N.J. at 600, 847 A.2d 561 (citing Cassidy, supra, 179 N.J. at 161, 843 A.2d 1132) (footnote omitted).]
The genesis of this standard is People v. Mitchell, 39 N.Y.2d 173, 177-78, 383 N.Y.S.2d 246, 347 N.E.2d 607 (1976), a New York Court of Appeals decision that was later adopted by both state and federal courts alike. See State v. Scott, 231 N.J.Super. 258, 275, 555 A.2d 667 (App.Div.1989) (Ashbey, J.A.D., concurring in part and dissenting in part), rev’d on dissent, 118 N.J. 406, 571 A.2d 1304 (1990); see, e.g., United States v. Cervantes, 219 F.3d 882, 890 (9th Cir.2000); State v. Mountford, 171 Vt. 487, 769 A.2d 639, 645 (2000).
In light of recent federal precedent, we conclude that the second factor in the emergency-aid test set forth in Frankel, which addresses the officer’s subjective motivation, is no longer consonant with Fourth Amendment jurisprudence. Since Frankel, the United States Supreme Court has made clear that, in the emergency-aid context, the subjective motivation of a police officer is irrelevant in determining whether a search or seizure is unreasonable under the Fourth Amendment. Brigham City v. Stuart, 547 U.S. 398, 404-05, 126 S.Ct. 1943, 1948, 164 L.Ed.2d 650, 658 (2006). Rather, the test is simply one of objective reasonableness— viewing the circumstances objectively, were the actions of the officer justified. Ibid.; Michigan v. Fisher, 558 U.S. 45, —, 130 S.Ct. 546, 548, 175 L.Ed.2d 410, 413 (2009) (“This ‘emergency aid exception’ does not depend on the officers’ subjective intent or the *132seriousness of any crime they are investigating when the emergency arises. It requires only ‘an objectively reasonable basis for believing,’ that ‘a person within [the house] is in need of immediate aid.’ ” (citations omitted)).5
The Ninth and Tenth Circuits had a three-part emergency-aid test — almost identical to the one in Frankel — and eliminated the subjective-motivation factor in the wake of Brigham City. United States v. Snipe, 515 F.3d 947, 951-52 (9th Cir.2008); United States v. Najar, 451 F.3d 710, 718 (10th Cir.2006).6 We now do the same to align our jurisprudence with federal law.
Therefore, for a warrantless search to be justified by the emergency-aid doctrine, the State must prove only that (1) the officer had “an objectively reasonable basis to believe that an emergency requires that he provide immediate assistance to protect or preserve life, or to prevent serious injury” and (2) there was a “reasonable nexus between the emergency and the area or places to be searched.” See Frankel, supra, 179 N.J. at 600, 847 A.2d 561.
Although this Court’s decision in Frankel was based on both the Fourth Amendment of the United States Constitution and Article I, Paragraph 7 of the State Constitution, see id. at 597-600, 847 A.2d 561, we decline defendant’s invitation to retain the subjective-motivation factor as part of our state-constitutional jurisprudence. *133First, Frankel made no distinction between federal and state law in addressing the contours of the emergency-aid doctrine. See ibid. Second, our Article I, Paragraph 7 jurisprudence primarily has eschewed any consideration of the subjective motivations of a police officer in determining the constitutionality of a search or seizure. See State v. Bruzzese, 94 N.J. 210, 219, 463 A.2d 320 (1983) (holding that under Article I, Paragraph 7, “the proper inquiry for determining the constitutionality of a search-and-seizure is whether the conduct of the law enforcement officer who undertook the search was objectively reasonable, without regard to his or her underlying motives or intent”), cert. denied, 465 U.S. 1030, 104 S.Ct. 1295, 79 L.Ed.2d 695 (1984); State v. Brown, 205 N.J. 133, 146, 14 A.3d 26 (2011). Third, since Frankel, we have rejected the subjective motivation of the officer as a legitimate consideration in our search-and-seizure analysis. See State v. O’Neal, 190 N.J. 601, 613-14, 921 A.2d 1079 (2007) (noting that action is reasonable “regardless of the individual officer’s state of mind, as long as the circumstances, viewed objectively, justify [the] action. The officer’s subjective motivation is irrelevant.” (quoting Brigham City, supra, 547 U.S. at 404, 126 S.Ct. at 1948, 164 L.Ed.2d at 658) (internal quotation marks omitted)). In O’Neal, we referred approvingly to the objectively reasonable test in both Brigham City and Bruzzese. Ibid. Last, we do not believe that the elusive attempt to plumb the subjective motivations of an officer will meaningfully advance either the privacy interests of an individual or the ultimate determination of whether a particular search or seizure was unreasonable under state law.
In sum, if police officers “possess an objectively reasonable basis to believe” that prompt action is needed to meet an imminent danger, then neither the Fourth Amendment nor Article I, Paragraph 7 demand that the officers “delay potential lifesaving measures while critical and precious time is expended obtaining a warrant.” See Frankel, supra, 179 N.J. at 599, 847 A.2d 561. We must keep in mind that the emergency-aid doctrine is an exception to the warrant requirement; it is not a general grant of authority *134to conduct warrantless searches. The emergency-aid doctrine, particularly when applied to the entry of a home, must be “limited to the reasons and objectives that prompted” the need for immediate action. Ibid. Therefore, “[a] police officer entering a home looking for a person injured or in danger may not expand the scope of the search by peering into drawers, cupboards, or wastepaper baskets.” Ibid. When the exigency that justifies immediate action dissipates, the rationale for searching without a warrant is no longer present. See United States v. Doe, 61 F.3d 107, 111 (1st Cir.1995) (stating that “once an exigency ends ... a neutral judicial officer must authorize any subsequent search on a showing of probable cause”); Higdon v. Wells County Sheriffs Office, 426 F.Supp.2d 854, 862-863 (N.D.Ind.2006) (noting that “if exigent circumstances existed, once the exigency was eliminated” a warrant was required).
B.
Emergency-aid eases that prompt warrantless searches are animated by exigent circumstances. Several examples illustrate this point. In Brigham City, police officers, responding to a call about a loud party at a residence, observed through a screen door and windows a brawl between a juvenile and several adults in a kitchen. 547 U.S. at 400-01, 126 S.Ct. at 1946, 164 L.Ed.2d at 656. In particular, the officers witnessed the juvenile strike an adult with such force that the victim was “spitting blood into a nearby sink.” Id. at 401, 126 S.Ct. at 1946, 164 L.Ed.2d at 656. The officers opened the screen door and announced their presence. When the tumult continued, they entered to stop the altercation. Ibid. The United States Supreme Court upheld the warrantless entry of the home because “the officers had an objectively reasonable basis for believing both that the injured adult might need help and that the violence in the kitchen was just beginning.” Id. at 406, 126 S.Ct. at 1949, 164 L.Ed.2d at 659.
In Fisher, police officers responding to a disturbance complaint and a report of a man “ ‘going crazy,’ ” observed through a house *135window the defendant “‘screaming and throwing things.’” 558 U.S. at —, 130 S.Ct. at 547, 175 L.Ed.2d at 412. House windows and fence posts were broken, and the officers noticed blood on the smashed hood of a pick-up truck in the driveway. Ibid. Inside, the officers could see that the defendant “had a cut on his hand.” Ibid. The officers knocked on the door and asked if he needed medical attention. Ibid. The defendant responded with profanity and told the officers to get a search warrant. Ibid. When one officer pushed the front door partway open, the defendant pointed a gun at him. Ibid. The Supreme Court found the warrantless entry objectively reasonable under the emergency-aid exception because “it was reasonable to believe that Fisher had hurt himself ... and needed treatment that in his rage he was unable to provide, or that Fisher was about to hurt, or had already hurt, someone else.” Id. at —, 130 S.Ct. at 549, 175 L.Ed.2d at 414.
In Frankel, we applied the emergency-aid test in upholding a search that uncovered a large quantity of drugs. 179 N.J. at 595-96, 847 A.2d 561. There, an open line 9-1-1 call was received from a telephone number listed in the defendant’s name. Id. at 609, 847 A.2d 561. The police dispatcher dialed back that number but heard only a busy signal. Ibid. A police officer was sent to the defendant’s home to investigate because an open line 9-1-1 call gives rise to a presumptive emergency. Ibid. While explaining that no 9-1-1 call was made from his home, the “defendant was unusually nervous and agitated and stumbling over his words.” Ibid. Moreover, oddly, a sheet obstructed the officer’s view into the interior of the house. Ibid. The officer had the dispatcher dial again the defendant’s telephone number, which once more yielded a busy signal. Id. at 594-95, 609, 847 A.2d 561. This “reinforced in the officer’s mind the very real potential that a victim was incapacitated in the home.” Id. at 609, 847 A.2d 561. Despite the defendant’s refusal to give the officer consent to enter his home, we found that the officer “had an objectively reasonable and good-faith basis to believe that an emergency was at hand that could not brook delay.” Id. at 610, 847 A.2d 561. The officer was “‘able to point to specific and articulable facts which, taken *136together with rational inferences from those facts, reasonably warrant[ed]’ his entry into defendant’s home under the emergency aid doctrine.” Ibid, (quoting Terry v. Ohio, 392 U.S. 1, 21, 88 S.Ct. 1868, 1880, 20 L.Ed.2d 889, 906 (1968)). Importantly, the officer limited his search to the scope of the emergency and only looked in “areas where a person or body could be located.” Ibid. In affirming the search, we noted that Frankel was “a close ease.” Id. at 611, 847 A.2d 561.
Unlike the present case, in Brigham City, Fisher, and Frankel, the police were responding to an ongoing emergency in which, based on the circumstances, the officers had an objectively reasonable belief that immediate action was needed to avert potentially serious harm to an individual, and that the delay in securing a warrant was not an option.
C.
It bears repeating that in this case, the police response to a report of possible domestic violence involving a gun at the Richardson residence was triggered by a 9-1-1 caller whose identity was questionable and whose information was never corroborated. We must keep in mind the United States Supreme Court’s admonition in Florida v. J.L., 529 U.S. 266, 272, 120 S.Ct. 1375, 1379, 146 L.Ed.2d 254, 261 (2000), that there is not an “automatic firearm exception to [the] established reliability analysis” of an anonymous tip.
In J.L., the police received an anonymous tip that a young black man at a bus stop was carrying a handgun. Id. at 268, 120 S.Ct. at 1377, 146 L.Ed.2d at 258-59. When the police went to the bus stop, they found three black males, including the defendant who basically fit the description in the tip. Id. at 268, 120 S.Ct. at 1377, 146 L.Ed.2d at 259. The defendant was stopped and frisked, and a handgun was found in his pocket. Ibid. In suppressing the gun, the Court determined that the stop and frisk were not based on reasonable and articulable suspicion. Id. at 271, 120 S.Ct. at 1379, 146 L.Ed.2d at 260-61. That was so because the anonymous *137call “left the police without means to test the informant’s knowledge or credibility,” id. at 271, 120 S.Ct. at 1379, 146 L.Ed.2d at 260, and because the accurate description of the subject’s location and appearance did “not show that the tipster ha[d] knowledge of concealed criminal activity,” id. at 272, 120 S.Ct. at 1379, 146 L.Ed.2d at 261. Significantly, the Court noted that “[t]he reasonableness of official suspicion must be measured by what the officers knew before they conducted their search.” Id. at 271, 120 S.Ct. at 1379, 146 L.Ed.2d at 260. The discovery of the gun, after the fact, did “not suggest that the officers ... had a reasonable basis for suspecting J.L. of engaging in unlawful conduct.” Ibid.
With this jurisprudence as our backdrop, we now turn to the facts and conclusions reached by the trial court in the present ease. We must not forget that the State bore the burden of justifying the warrantless search and that a failure of proof would require suppression. Ultimately, we must determine whether there is sufficient credible evidence in the record to sustain the trial court’s ruling that the search exceeded the scope of the emergency-aid exception to the warrant requirement.
VI.
The search at issue was set in motion by a 9-1-1 call made from a pay telephone in Roselle Park by a person who identified himself as “John Smith” and who said he “believe[d] that [his sister’s] boyfriend is beating her up and he got a gun.” Mr. “Smith” left no contact information, and therefore his identity was unverifiable. Nor did he reveal the source of his knowledge about the alleged events occurring miles away in Carteret. The call therefore in many ways resembled the anonymous tip in J.L. Nevertheless, the police had a duty to investigate an allegation of domestic violence involving a gun. In this case, the scope of a reasonable intrusion or search, of course, depended on what the officers found on their arrival at the scene.
Based on the 9-1-1 call, four Carteret police officers were dispatched to the Richardson residence at approximately 1:00 a.m. *138Ms. Richardson — the reported domestic violence victim — met the officers outside her apartment. She did not exhibit any injuries and denied that there was any problem. The officers were not required “to give uncritical acceptance” to her denials, or honor her objections that they not enter her home, given that her eleven-year-old son was inside and might be endangered. See Frankel, supra, 179 N.J. at 609, 847 A.2d 561. The officers had a duty to ensure that Elijah was safe. Once Elijah opened the door, the officers observed that he was not harmed, and the record does not suggest that he was in distress or the apartment in disarray. The officers did not question Elijah. Instead, Officer Rosario proceeded with his gun drawn to an adjacent room where defendant was watching television. Defendant’s presence necessarily aroused suspicion because Ms. Richardson had denied that anyone other than her son was present in the apartment. However, defendant was not engaged in any criminal or even suspicious activity when observed by Officer Rosario. Officer Rosario led defendant out of the adjacent room. Defendant was frisked, and no weapons were found on him.
In the record, there is no suggestion that either Ms. Richardson, her son, or defendant were questioned about the report of domestic violence, or that anything about their or the apartment’s appearance corroborated a scene of domestic violence.7 At the apartment, the police did not have an identifiable victim. Nothing in the record suggests that Ms. Richardson was asked whether she had a brother named “John Smith.”8 The police did not ask Ms. Richardson for permission to search her residence for a gun, *139and the State does not argue that the police had probable cause to do so.
In J.L., an anonymous tip — a young man with a gun at a bus stop — and the later identification of the defendant at the bus stop fitting the tipster’s description were insufficient to justify a stop and frisk for a weapon. That being so, it is a stretch to argue that the unverified tip in this case, which resulted in the entry of a home, the lack of corroboration of an incident of domestic violence, and the failure to find any weapons on defendant, justified the warrantless search of a home. The report of a firearm in an anonymous tip does not establish, by itself, the reliability of the tip. J.L., supra, 529 U.S. at 272, 120 S.Ct. at 1379-80, 146 L.Ed.2d at 261. Otherwise, “any person seeking to harass another [could] set in motion an intrusive, embarrassing police search of the targeted person simply by placing an anonymous call falsely reporting the target’s unlawful carriage of a gun.” Ibid.
As Judge De Vesa indicated, the police must exercise “a certain level of diligence” before searching a home without a warrant. With the parties separated and secured and their safety not at issue, Judge De Vesa indicated the police could have sought a warrant. He did not find that the police officers had an “objectively reasonable basis to believe” that there was an ongoing emergency threatening life. Indeed, he concluded that the officers could not “reasonably conclude that there was an emergency that required them to search the home” without a warrant. Thus, the State fell short of satisfying an essential element of the emergency-aid doctrine. See Frankel, supra, 179 N.J. at 600, 847 A.2d 561.9
*140We do not take issue with the immediate response of the police to the 9-1-1 call. Domestic violence is an acute problem in our society. Allegations of domestic violence, even if coming from a seemingly anonymous source, cannot be breezily dismissed and must be investigated. The police had . a duty to look behind the denials by Ms. Richardson while her son remained potentially in jeopardy in the apartment. See Wildoner v. Borough of Ramsey, 162 N.J. 375, 392-93, 744 A.2d 1146 (2000) (recognizing that victims of domestic violence are not always forthcoming with police). Therefore, we do not question the decision made by the police to enter the home to assure Elijah’s safety. We will assume that the detention and frisk of defendant was proper. But once there was no longer an objective basis to believe that an emergency was at hand, “[t]he privacy interests of the home [were] entitled to the highest degree of respect----” Evers, supra, 175 N.J. at 384, 815 A.2d 432.10
We warned in Frankel that the unique facts that led to the home entry in that case under the emergency-aid doctrine should not be “over read.” 179 N.J. at 611, 847 A.2d 561.11 The extension of that doctrine in this case would eviscerate the special status of the home as a protected sanctuary in our constitutional framework. As stated earlier, the warrantless search of a home is *141presumptively unreasonable. The trial court and Appellate Division both found that the State did not meet its burden to overcome that presumption.12 We do not see any basis to overthrow Judge De Vesa’s ruling, or reverse the judgment of the Appellate Division on this ground.
VII.
Next, we must determine whether the community-care-taking exception to the warrant requirement justified the search of Ms. Richardson’s home. The community-caretaking doctrine recognizes that police officers provide “a wide range of social services” outside of their traditional law enforcement and criminal investigatory roles. Bogan, supra, 200 N.J. at 73, 975 A.2d 377; see also Cady v. Dombrowski, 413 U.S. 433, 441, 93 S.Ct. 2523, 2528, 37 L.Ed.2d 706, 714-15 (1973). These social-welfare activities include, among other things, protecting the vulnerable from harm and preserving property. Bogan, supra, 200 N.J. at 73, 975 A.2d 377. In performing these tasks, typically, there is not time to acquire a warrant when emergent circumstances arise and an immediate search is required to preserve life or property. This narrow exception to the warrant requirement has been applied to such circumstances as allowing the police to conduct a warrantless search of a car to locate a gun that was missing from a police officer, Cady, supra, 413 U.S. at 435-37, 442-43, 93 S.Ct. at 2525-26, 2528-29, 37 L.Ed.2d at 711-12, 715-16, to perform a “welfare check” of a vehicle that was parked in an area known for suicides and whose last authorized driver was listed as a missing person, State v. Diloreto, 180 N.J. 264, 270, 280-82, 850 A.2d 1226 (2004), and to set foot in an apartment to ascertain the welfare of a child who was home from school, with no apparent excuse, in a residence that had been the site of an alleged sexual assault earlier that day, Bogan, supra, 200 N.J. at 65, 975 A.2d 377. The *142community-earetaking functions in these eases were permissible without a warrant because they were “divorced from the detection, investigation, or acquisition of evidence relating to the violation of a criminal statute.” See Cady, supra, 413 U.S. at 441, 93 S.Ct. at 2528, 37 L.Ed.2d at 714-15.
In Bogan, we specifically acknowledged that “[t]he community caretaking role of the police also extends to protecting the welfare of children.” 200 N.J. at 75, 975 A.2d 377. In that ease, police officers were taken to an apartment by a fourteen-year-old girl who claimed she had been sexually molested there. Id. at 78, 975 A.2d 377. When the police rang the doorbell to the second-floor apartment, a boy, appearing to be twelve years old and wearing pajamas, answered the door. Ibid. On a day when he would have been expected to be in school, the young boy told the police that he was home alone, even though a male voice could be heard in the background. Ibid. The boy “appeared nervous and uneasy” and gave inconsistent answers to simple questions concerning the whereabouts of his mother. Ibid. When the telephone rang inside the apartment’s kitchen, the boy picked up the receiver and told the officers it was his father. Ibid. A police sergeant asked if he could speak with the boy’s parent. Ibid. The boy agreed, and only then did the sergeant step into the apartment to take the telephone, while the other officers remained in the hallway. Ibid. From the sergeant’s vantage point in the kitchen, he saw the defendant — who fit the description of the alleged sexual predator — in another room. Id. at 79, 975 A.2d 377. The defendant was arrested. Ibid.
We found that the “carefully modulated response of the officers, and of [the sergeant] in particular,” was “objectively reasonable.” Id. at 80, 975 A.2d 377. Importantly, Bogan did not involve the search for evidence or a weapon in a home. The police entered the apartment simply to speak with a parent by telephone to assure a child’s safety and well-being. The entry for that limited purpose fell within “the well-accepted limits of the community caretaking exception to the warrant requirement.” Ibid.
*143The facts in this case stand in stark contrast to those in Bogan. Here, the police entered Ms. Richardson’s apartment, secured the parties, and detained and frisked defendant in response to the 9-1-1 call. There was no objective evidence that the residence had been the scene of domestic violence or that Ms. Richardson or her son were endangered. Having investigated and failed to corroborate the report of domestic violence, the police officers had fulfilled their community-caretaking function. If the officers wished to search the apartment for a gun, they had to apply for a warrant supported by probable cause.
The eommunity-caretaking doctrine is an exception to the warrant requirement, not a roving commission to conduct a nonconsensual search of a home in the absence of exigent circumstances. We recently affirmed that approach in State v. Kaltner, by rejecting an expansive interpretation of the community-caretaking doctrine to justify a warrantless search of a home where an off-campus college party was disturbing the neighborhood. 420 N.J.Super. 524, 22 A.3d 77 (App.Div.2011), aff'd o.b., 210 N.J. 114, 114, 41 A.3d 736 (2012). The Appellate Division held, and we agreed, that the officers’ initial entry into the house to abate the noise was within their role as community caretakers. Id. at 544, 22 A.3d 77. The “full-blown search of the house,” which revealed drugs in a third-floor bedroom, was not in keeping with that role. Ibid. Ultimately, the scope of the search was not “reasonably related” to the circumstances that brought the police to the premises — curbing the noise and issuing summonses to the offending parties. Ibid.
We note that the federal circuit courts of appeal have split on whether the community-caretaking doctrine — first addressed in Cady, a car search case — applies to a search of a home.13 In Ray *144v. Township of Warren, 626 F.3d 170 (3d Cir.2010), the Third Circuit explicitly rejected any extension of Cady to the search of a home. Id. at 177 (“We agree with the conclusion of the Seventh, Ninth, and Tenth Circuits ... and interpret the Supreme Court’s decision in Cady as being expressly based on the distinction between automobiles and homes for Fourth Amendment purposes. The community caretaking doctrine cannot be used to justify warrantless searches of a home.”).
Our narrow application of the doctrine in Bogan, in which the police engaged in the limited entry of a home as a child welfare and safety measure, struck the appropriate balance between the proper community-caretaking role of the police and the right of our citizens to be left alone in their homes free from warrantless government intrusions. Our approach in Bogan is not inconsistent with Ray because, there, the Third Circuit acknowledged that “[cjircumstances involving the protection of a child’s welfare ... may present an exigency permitting warrantless entry, but only if the officer reasonably believes that ‘someone is in imminent danger.’ ” Id. at 177 (quoting Parkhurst v. Trapp, 77 F.3d 707, 711 (3d Cir.1996)).14
In the present ease, the findings of the trial court that the police conducted a home search that exceeded the permissible boundaries of the community-caretaking doctrine are supported by sufficient credible evidence in the record.
VIII.
For the reasons expressed, we affirm the judgment of the Appellate Division, which upheld the trial court’s suppression of *145the handgun as the fruit of an unconstitutional search of a home. We remand for proceedings consistent with this opinion.

The State has provided in the appendix to its brief a copy of the 9-1-1 tape. Although Judge De Vesa did not state that he listened to the 9-1-1 call, or read a transcript of it, in his ruling he repeats virtually identical language from that call. It seems clear that, in one form or another, Judge De Vesa reviewed the 9-1-1 call. We quote from the actual contents of the 9-1-1 conversation because it is not only the best evidence, but also consistent with the stipulated facts in Officer Rosario’s report.


 One of the attorneys represented to Judge De Vesa that Roselle Park is approximately nine miles from Carteret.


 Ms. Richardson was indicted for fourth-degree obstructing the administration of justice, N.J.S.A. 2C:29-1, and third-degree hindering the apprehension or prosecution of defendant, N.J.S.A. 2C:29-3(a). Ms. Richardson participated in the suppression hearing but is not a party to this appeal.


 The trial court apparently misspoke by suggesting at the first suppression hearing that the beyond-a-reasonable-doubt standard applied. The State did not object at the time or in its briefs to the Appellate Division or this Court. That would suggest that the State did not consider this to be a real issue. The Attorney General first raised this issue in its amicus curiae submissions to this Court.


 After oral argument before this Court, we requested that the State and defendant answer the question whether the second factor in the Frankel test was inconsistent with the federal emergency-aid doctrine enunciated in Brigham City and Fisher. Both parties replied that the subjective-motivation factor was not a relevant consideration under the Fourth Amendment.


 Other federal circuit courts of appeal have explicitly rejected the subjective motivation of an officer as a relevant factor in determining whether a search was justified under either the emergency-aid or exigent-circumstances exception to the warrant requirement. See, e.g., Hunsberger v. Wood, 570 F.3d 546, 554 (4th Cir.2009); United States v. Klump, 536 F.3d 113, 118-19 (2d Cir.2008); United States v. Troop, 514 F.3d 405, 409 (5th Cir.2008); United States v. Bell, 500 F.3d 609, 615 (7th Cir.2007); United States v. Valencia, 499 F.3d 813, 815 (8th Cir.2007); United States v. Huffman, 461 F.3d 777, 782-83 (6th Cir.2006).


 The dissent rhetorically asks what corroboration could be satisfactory. Post at 151 n. 1, 47 A.3d at 757 n. 1. We need not catalog the indicia of domestic violence that would serve as corroborative evidence. Suffice it to say, there was a complete absence of any corroborative details of domestic violence, a point fairly made by the trial court.


 Interestingly, Ms. Richardson did tell the police that a former boyfriend just a day earlier had left a telephone message threatening to kill both her and Elijah.


 Although Judge De Vesa found that the State failed to establish the second Frankel factor, the “primary motivation” for the search was to “render assistance, not to find and seize evidence,” see Frankel, supra, 179 N.J. at 600, 847 A.2d 561, as noted earlier, that factor is irrelevant. The State is not disadvantaged because we now hold it had to satisfy just two rather than three factors of the emergency-aid test.


 The dissent seemingly suggests that an anonymous 9 — 1—1 call, say, one made from a telephone booth as in this case, has the same reliability as a call that can be traced to the caller. Post at 151-52, 47 A.3d at 757. The enhanced reliability given to 9-1-1 calls is because such calls can be traced and the people who made those calls know they can be traced. State v. Golotta, 178 N.J. 205, 218-19, 837 A.2d 359 (2003). We cannot conclude — as the dissent does — that the 9-1-1 call was "substantially verified" before the undertaking of the search of the television room. See post at 151-52, 47 A.3d at 757-58. At the scene, there was no evidence that an act of domestic violence had occurred.


 Our dissenting colleague argues that the police officers acted reasonably in the search for a weapon in the television room. Post at 153-54, 47 A.3d at 758-59. The dissent omits that defendant had been removed from that room and secured by the police before the search. The dissent does not articulate the nature of the emergency that allowed for the warrantless search. The dissent does not even suggest that there was probable cause for the search.


 The State chose twice to proceed on a stipulated record. This case suggests the attendant problems of not presenting live testimony.


 The Fifth, Sixth, and Eighth Circuits have held that the community-caretaking doctrine in Cady is applicable to home searches. United States v. Quezada, 448 F.3d 1005, 1007-08 (8th Cir.2006); United States v. Rohrig, 98 F.3d 1506, 1521-22 (6th Cir.1996); United States v. York, 895 F.2d 1026, 1029-30 (5th Cir.1990). The Seventh, Ninth, and Tenth Circuits have declined to extend the *144community-caretaking doctrine as a justification for a home search. United States v. Bute, 43 F.3d 531, 535 (10th Cir.1994); United States v. Erickson, 991 F.2d 529, 531 (9th Cir.1993); United States v. Pichany, 687 F.2d 204, 207-09 (7th Cir. 1982).


 We see no need to weigh in on the split among the federal circuits.